Citation Nr: 1506369	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis (foot disorder), to include as secondary to a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2014, the Board denied service connection for an acquired psychiatric disorder, to include a personality disorder, and denied an initial compensable rating for bilateral hearing loss.  The issue of entitlement to service connection for bilateral plantar fasciitis was remanded so that a statement of the case could be furnished.  

In March 2014, the Board vacated the January 2014 decision and remand.  The issues of service connection for an acquired psychiatric disorder, to include a personality disorder, and entitlement to an initial compensable rating for bilateral hearing loss were again denied.  The issue of entitlement to service connection for bilateral plantar fasciitis was remanded for additional medical opinion.  Following substantial compliance with the remand directive, this issue was returned to the Board and is the only issue remaining for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

Bilateral plantar fasciitis did not manifest during service and the preponderance of the evidence is against finding that it is otherwise related to service or service-connected disability.  


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred during service and is not proximately due to or aggravated by service-connected right ankle disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April and May 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters also provided notice of how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the August 2014 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical examinations and opinions that address the nature and etiology of claimed disability.  The opinions of record are adequate and further examination or opinion is not needed.  The Veteran has not identified additional relevant evidence that needs to be obtained.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014).  

Analysis

In September 2012, the RO denied entitlement to service connection for bilateral plantar fasciitis.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Plantar fasciitis is not listed as a chronic disease.  
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service treatment records show that on examination for enlistment in January 1984, the Veteran's feet were normal on clinical evaluation and he denied any foot trouble.  X-rays of the right foot taken in August 1993 failed to demonstrate a fracture, soft tissue defect or swelling.  It was noted that there was no evidence of fracture and that if the talar avulsion fracture was the area of question, an ankle series would be more useful.  On the report of medical history completed at separation in December 1993, the Veteran reported foot trouble.  Specific details were not noted, but on clinical evaluation, his feet were reported as normal.  

On VA examination in May 2012, the Veteran reported that one year ago he was having plantar foot pain after standing all day and working as a food service manager.  His wife told him she had similar symptoms and it was plantar fasciitis.  He has not had any medical evaluation to confirm or deny the condition.  X-rays showed degenerative joint disease of the right ankle, but not the feet.  EMG studies of the lower extremities were normal.  Diagnosis was listed as plantar fasciitis in both feet.  The examiner opined that the bilateral plantar fasciitis was less likely as not due to the service-connected right ankle disability.  She stated that the Veteran's "current occupation with long days of standing, obesity, and lack of wearing assistive devices are more likely contributing to his bilateral plantar fasciitis than any [degenerative joint disease] of the right ankle injury in the service."   

In August 2012, the examiner provided an opinion on direct service connection.  The examiner stated that it was less likely as not that the bilateral plantar fasciitis was incurred or caused by the "foot trouble" noted on the separation examination.  In support of this statement, she stated that there was no evidence the "foot trouble" was plantar fasciitis and the examination was normal at separation in 1993.  The examiner further noted that there was no mention of plantar fasciitis in the service treatment records and that the vague mentioning of "foot trouble" could be any possible issue.

In November 2012, the examiner opined that the Veteran's bilateral plantar fasciitis was less likely as not aggravated by the right ankle injury with arthritis.  The examiner discussed relevant evidence of record and stated "[h]is current occupation with long days of standing, obesity, and lack of wearing assistive devices are more likely contributing and aggravating his bilateral plantar fasciitis than any [degenerative joint disease] of the right ankle injury in the service."  

In March 2014, the Board requested additional opinion on whether the plantar fasciitis was aggravated by the right ankle disability.  In May 2014, the examiner again reviewed the record and stated that the Veteran's bilateral plantar fasciitis was less likely as not aggravated beyond normal progression by the service-connected right ankle disability.  In support of this statement, she noted that he had bilateral feet issues, not unilateral.  She further noted that he did not use any assistive walking devices for his plantar fascia issues or any right ankle assistive devices to show any aggravation.  Again, the examiner noted his occupation and obesity and cited to literature from mayoclinic.com showing that the risk factors for plantar fasciitis include obesity and occupations that keep you on your feet.    

On review, there is evidence of current disability.  Service records do not document treatment or findings related to bilateral plantar fasciitis and the condition is not shown to have had its onset during active service.  Regarding whether current disability is otherwise related to service or service-connected disability, the record contains VA medical opinions addressing direct service connection and secondary service connection including based on aggravation.  As set forth, these opinions are negative and the Board finds the collective opinions highly probative as they were based on review of the claims folder and supported by adequate rationale.  

In support of the claim, the record contains the Veteran's contentions that his bilateral plantar fasciitis is caused by his service-connected right ankle disability.  Questions of competency notwithstanding, the Veteran's unsupported lay assertions concerning etiology simply do not outweigh the probative VA opinions of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral plantar fasciitis (foot disorder), to include as secondary to a right ankle fracture, is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


